                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MINNESOTA

  In re:
  Bryant Jeffrey Lentsch,                                             BKY 18-42856
                                            Debtor.

                                    ORDER GRANTING RELIEF FROM STAY

           This case is before the court on the motion of Daniel Lentsch for relief from the

automatic stay imposed by 11 U.S.C. § 362(a).

           For reasons stated orally and recorded in open court, the court finds that

grounds exist under 11 U.S.C. § 362(d) to warrant relief.

           IT IS ORDERED:

           1.         The motion for relief from stay is granted as follows.

           2.         The automatic stay imposed by 11 U.S.C. § 362(a) is terminated such that

the movant may exercise its rights and remedies under applicable nonbankruptcy law

with respect to the case, In re the Marriage of Danielle Marie Lentsch and Bryant Jeffery

Lentsch and the Isanti County District Court File Number is 30-FA-147-156.

           3.         Notwithstanding Fed. R. Bankr. P. 4001(a)(3), this order is effective

immediately.

Dated: June 6, 2019

                                             /e/ Kathleen H. Sanberg
                                            ____________________________________
                                            CHIEF UNITED STATES BANKRUPTCY JUDGE




NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 06/06/2019
Lori Vosejpka, Clerk, by LH
